10.1(aj)

AMENDMENT NUMBER ONE
TO THE JANUARY 1, 1997 RESTATEMENT
OF THE SAUER-SUNDSTRAND EMPLOYEES’
SAVINGS AND RETIREMENT PLAN

             WHEREAS, Sauer-Danfoss (US) Company (formerly known as
Sauer-Danfoss, Inc. and Sauer-Sundstrand Company) sponsors the Sauer-Sundstrand
Employees' Savings and Retirement Plan (the "Plan");

             WHEREAS, Sauer-Danfoss (NA) Company (formerly known as Danfoss
Fluid Power Inc.) was acquired and became a Related Employer under the Plan
effective May 3, 2000;

             WHEREAS, Sauer-Danfoss (NA) Company sponsors the Danfoss Fluid
Power Employee Savings and Retirement Plan;

             WHEREAS, both Sauer-Danfoss (US) Company and Sauer-Danfoss (NA)
Company desire that that the Danfoss Fluid Power Employee Savings and Retirement
Plan be merged into the Plan effective December 31, 2000;

             WHEREAS, both Sauer-Danfoss (US) Company and Sauer-Danfoss (NA)
Company desire that Sauer-Danfoss (NA) Company adopt the Plan for its employees
effective January 1, 2001.

             WHEREAS, pursuant to appropriate action of the Board of Directors
of each of Sauer-Danfoss (US) Company and Sauer-Danfoss (NA) Company, the
Danfoss Fluid Power Employee Savings and Retirement Plan was merged into the
Plan effective December 31, 2000.

             WHEREAS, pursuant to Section 17.3 of the Plan and appropriate
action of the Board of Directors of each of Sauer-Danfoss (US) Company and
Sauer-Danfoss (NA) Company, Sauer-Danfoss (NA) Company has adopted the Plan for
its employees effective January 1, 2001.

             NOW THEREFORE, pursuant to Section 14.1 of the Plan, Sauer-Danfoss 
(US) Company hereby amends the Plan as follows, effective as of January 1, 2001,
except as otherwise provided:

             1.          Effective immediately, all references in the Plan to
Sauer-Sundstrand Company are changed to Sauer-Danfoss (US) Company and Section
1.7 is amended specifically to read in its entirety as follows:

             “1.7      “Company” shall mean Sauer-Danfoss (US) Company (formerly
known as Sauer-Danfoss, Inc. and Sauer-Sundstrand Company), a Delaware
corporation, or any successor thereto.”

             2.          Section 1.10 is amended to read in its entirety as
follows:

             “1.10   “Early Retirement Date” shall mean the last day of the
month in which the Participant has attained age 55 and completed five (5) years
of Service.”

             3.          Section 1.13 is amended to read in its entirety as
follows:

             “1.13   “Employee” shall mean any person who is employed by the
Employer, provided, however, that the term shall not include any person who
renders service to the Employer solely as an independent contractor or leased
employee (as defined in Code Section 414(n)), nor shall it include any person
covered by a collective bargaining agreement between employee representatives
and the Employer if retirement benefits were the subject of good faith
bargaining between such employee representatives and the Employer (unless the
resulting bargaining agreement provides for such employee’s coverage under this
Plan).”

             4.          Section 1.26 is amended to read in its entirety as
follows:

             “1.26   “Normal Retirement Date” shall mean the date the
Participant attains age 65; provided that for Participants who first become
Participants after January 1, 2001, it shall mean the latter of the date the
Participant attains age 65 or the 5th anniversary of the date that the
Participant first became a Participant.”

             5.          The name of the Plan is changed to “Sauer-Danfoss
Employees’ Savings Plan” and all references in the Plan to the name of the Plan
are changed accordingly. Furthermore, Section 1.29 is amended specifically to
read in its entirety as follows:

             “1.29   “Plan” shall mean this Sauer-Danfoss Employees’ Savings
Plan (formerly known as the Sauer-Sundstrand Employees’ Savings and Retirement
Plan), as amended from time-to-time. The Plan is intended to be a profit-sharing
plan for purposes of Section 401(a)(27)(B) of the Code.”

             6.          Section 2.1 is amended to read in its entirety as
follows:

             “2.1      Eligibility. If any of the following paragraphs apply to
an Employee, such Employee shall become an Eligible Employee on the date as
provided below:

(a)         An Employee on January 1, 2001, who became an “Eligible Employee”
under the terms of the Plan in effect on December 31, 2000, shall continue to be
an Eligible Employee for purposes of the Plan on January 1, 2001.

(b)        For purposes of Section 3.2, an Employee employed by the Employer on
a regular full-time or part-time basis (customarily works at least 20 hours per
week) shall become an Eligible Employee immediately upon the commencement of his
employment by the Employer. For purposes of Section 3.1, such an Employee shall
become an Eligible Employee on the date the Employee completes 6 consecutive
months of employment by the Employer.

(c)         For purposes of Section 3.2, an Employee who is employed by the
Employer on a temporary or irregular basis shall become an Eligible Employee on
the date on which he completes 1,000 Hours of Service in an Employment Year. For
purposes of Section 3.1, such an Employee shall become an Eligible Employee on
the first day of the Employment Year following the Employment Year in which the
Employee completed 1,000 Hours of Service.

(d)        An Employee who had been an Eligible Employee under this Plan and who
is reinstated to active employment after a period during which he was not an
actively employed Employee shall become an Eligible Employee on his date of
reinstatement.”

             7.          Section 3.1 is amended to read in its entirety as
follows:

             “3.1      Participation in Employer and Matching Contributions.
Eligible Employees shall be eligible to receive Employer and Matching
Contributions under Section 5.1 effective as of the first day of the pay period
coincident with or following the date they became Eligible Employees.
Notwithstanding any other provision of this Plan, Employees who accrue any
benefit under the final average pay benefit formula (rather than the new cash
balance formula) under the Sauer-Danfoss Employees’ Retirement Plan after
December 31, 2000 shall not be eligible to receive Employer and Matching
Contributions under Section 5.1.”

             8.          Section 12.2(a)(iii) is amended to read as follows:

             “12.2   Vesting

(a)         .  .  .

(iii)        Upon any other termination of employment, in accordance with the
following schedule:

Years of Service   Nonforfeitable Percentage  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Less than 3   0   3 or more   100  

Notwithstanding the above schedule, Eligible Employees as of December 31, 2000
employed at the Employer’s West Branch, Iowa location shall be one hundred
percent (100%) vested in their December 31, 2000 Employer and Matching
Contribution Accounts and any subsequent earnings (or losses) attributable
thereto. In no event shall the Nonforfeitable Percentage of amounts credited to
the Employer and Matching Contribution Accounts of such Eligible Employees after
December 31, 2000 be less than their Nonforfeitable Percentage as of
December 31, 2000 determined in accordance with the following schedule:

 

Years of Service*   Nonforfeitable Percentage*  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  0   20   1   40   2   60   3   80   4 or more   100  

                                        .  .  .”

             9.          Appendix A is added to the end of the Plan, in the form
of Appendix A attached to this Amendment Number One and made a part hereof.

             IN WITNESS WHEREOF, Sauer-Danfoss (US) Company has authorized the
execution on its behalf of this Amendment Number One this 15th day of December,
2000.

 

  By: /s/  Ronald C. Hanson    

--------------------------------------------------------------------------------

  Title:  Director Global Human Resources    

--------------------------------------------------------------------------------

 

APPENDIX A TO SAUER-DANFOSS
EMPLOYEES’ SAVINGS PLAN

             This Appendix A to the Sauer-Danfoss Employees’ Savings Plan is
applicable only to Employees who were previously Employees under the Danfoss
Fluid Power Employee Savings and Retirement Plan (hereinafter referred to as the
“Danfoss Plan”) which was merged into the Plan effective December 31, 2000.
(Such Employees are hereinafter referred to as “Former Danfoss Employees”).

             The provisions of the Plan shall apply to Former Danfoss Employees
with the following modifications:

             1.          Eligibility:  Former Danfoss Employees who were
eligible to participate in the employee elective contribution, employer matching
contribution or the employer discretionary contribution under the Danfoss Plan
on December 31, 2000 shall be eligible to participate in the corresponding
contributions under the Plan on January 1, 2001. Former Danfoss Employees who
were not eligible to participate in any of such contributions under the Danfoss
Plan as of December 31, 2000, shall be eligible to participate in such
contributions under the Plan after satisfying the applicable Plan requirements
for participation in such contributions. Periods of employment with
Sauer-Danfoss (NA) Company (formerly known as Danfoss Fluid Power Inc.) prior to
January 1, 2001, including employment prior to its May 3, 2000 date of
acquisition, shall be included in determining such eligibility.

             2.          Vesting:  For the purpose of determining vesting under
the Plan, Former Danfoss Employees shall be credited with periods of employment
with by Sauer-Danfoss (NA) Company (formerly known as Danfoss Fluid Power Inc.)
prior to January 1, 2001, including employment prior to its May 3, 2000
acquisition. Furthermore, Former Danfoss Employees shall be one hundred percent
(100%) vested in their December 31, 2000 Employer and Matching Contribution
Accounts and any subsequent earnings (or losses) attributable thereto. In no
event shall the Nonforfeitable Percentage of amounts credited to the Employer
and Contribution Accounts of Former Danfoss Employees after December 31, 2000 be
less than their Nonforfeitable Percentage as of December 31, 2000 determined in
accordance with the following schedule:

    Years of Service   Nonforfeitable Percentage  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    1 year   20 %     2 years   40 %     3 years   60 %     4 years   80 %     5
or more years   100 %

             3.          Loans:  Former Danfoss Employees shall be eligible to
obtain a loan from the Plan in accordance with the Plan’s loan provisions. Any
loans outstanding under the Danfoss Plan on December 31, 2000 shall continue
under their current terms.